              Case 2:19-cv-02965-GMS Document 26 Filed 11/21/19 Page 1 of 2



     Jeffrey E. Lohman, AZ Bar #032315
1    Law Offices of Jeffrey Lohman
     4740 Green River Rd Ste 206
2
     Corona, CA 92880
3    Telephone: (866) 329-9217

4    Attorney for Plaintiff

5
                               THE UNITED STATES DISTRICT COURT
6                                FOR THE DISTRICT OF ARIZONA
7     Carol Algots,                                    ) Case No. 2:19-cv-02965-GMS
                                                       )
8
                         Plaintiff,                    ) NOTICE OF SETTLEMENT
9
                                                       )
                          – vs –                       )
10                                                     )
      EGS Financial Care, Inc.,                        )
11                                                     )
                       Defendant.                      )
12

13
            NOTICE IS HEREBY GIVEN that Plaintiff Carol Algots (“Plaintiff”) and Defendant
14

15
     EGS Financial Care, Inc. (“Defendant”) have reached a settlement in the above-captioned matter.

16   Counsel for the parties are in the process of preparing and finalizing the Settlement Agreement

17   and expect to file a Joint Stipulation of Dismissal within thirty (30) days. Accordingly, Plaintiff

18   respectfully requests that the Court vacate all deadlines.

19
                                           RESPECTFULLY SUBMITTED,
20

21          Dated: November 21, 2019
                                                   By:/s/ Jeffrey E. Lohman
22
                                                   Attorney for Plaintiff
23

24

25


                                                     -1-

                                           NOTICE OF SETTLEMENT
              Case 2:19-cv-02965-GMS Document 26 Filed 11/21/19 Page 2 of 2



                                    CERTIFICATE OF SERVICE
1
             I hereby certify that on November 21, 2019, a true and correct copy of the foregoing
2
     NOTICE OF SETTLEMENT was filed with the Court using the CM/ECF system, which will
3    notify all attorneys of record, including:

4    Coree Elizabeth Neumeyer
     Quarles & Brady LLP - Phoenix, AZ
5    One Renaissance Square
     2 N Central Ave.
6    Phoenix, AZ 85004-2391
     602-229-5200
7    Email: coree.neumeyer@quarles.com
     LEAD ATTORNEY
8
     ATTORNEY TO BE NOTICED
9
     Daniel Geary Roberts
10   Quarles & Brady LLP - Phoenix, AZ
     One Renaissance Square
11   2 N Central Ave.
     Phoenix, AZ 85004-2391
12   602-229-5421
     Fax: 602-420-5153
13   Email: daniel.roberts@quarles.com
     ATTORNEY TO BE NOTICED
14

15
                                                 By:/s/ Jeffrey E. Lohman
                                                 Jeffrey E. Lohman, AZ Bar #032315
16                                               Law Offices of Jeffrey Lohman
                                                 4740 Green River Rd Ste 206
17                                               Corona, CA 92880
                                                 Telephone: (866) 329-9217
18                                               Attorney for Plaintiff

19

20

21

22

23

24

25


                                                   -2-

                                         NOTICE OF SETTLEMENT
